Citation Nr: 9929450	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in New Orleans, 
Louisiana (hereinafter RO).


REMAND

In the appellant's substantive appeal received in May 1997, 
she requested the opportunity to present testimony before a 
member of the Board at the RO.  A hearing before the Board 
was scheduled for July 1999.  However, a day before the 
hearing, the appellant requested that the hearing be canceled 
due to a death in the family, and thereafter be rescheduled.  
However, the hearing has not been rescheduled as requested. 
Accordingly, the appellant has not been provided the 
opportunity to present testimony at a hearing before the 
Board, as she requested.  

Accordingly, this case is remanded to the RO for the 
following:

The RO should place the appellant's name 
on the docket for a hearing before the 
Board at the RO, according to the date of 
her May 1997 request for such a hearing.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the appellant until she receives further notice; however, she 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

